
	

114 HR 1761 IH: Occupational Therapy in Mental Health Act of 2015
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1761
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Tonko (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the inclusion of occupational therapists in
			 the National Health Service Corps Program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Occupational Therapy in Mental Health Act of 2015. 2.Inclusion of occupational therapists in National Health Service Corps Program (a)Inclusion of occupational therapistsSection 331(a)(3)(E)(i) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(E)(i)) is amended by inserting subject to section 2(b)(2) of the Occupational Therapy in Mental Health Act of 2015, occupational therapists, after psychiatric nurse specialists,.
			(b)Effective date; contingent implementation
 (1)Effective dateSubject to paragraph (2), the amendment made by subsection (a) shall apply beginning on October 1, 2015.
 (2)Contingent implementationThe amendment made by subsection (a) shall apply with respect to obligations entered into for a fiscal year after fiscal year 2015 only if the total amount made available for the purpose of carrying out subparts II and III of part D of title III of the Public Health Service Act (42 U.S.C. 254d et seq.) for such fiscal year is greater than the total amount made available for such purpose for fiscal year 2015.
				
